                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9
                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11
                                           JOSE DIAZ HERMOSILLO, OSCAR                      Case No. 18-CV-00393-LHK
                                  12       DIAZ HERMOSILLO, on behalf of
Northern District of California




                                           themselves and all others similarly situated,
 United States District Court




                                           and on behalf of the general public,             ORDER TO FILE SUPPLEMENTAL
                                  13                                                        DECLARATIONS REGARDING
                                                          Plaintiffs,                       INDIVIDUAL SETTLEMENT
                                  14                                                        PAYMENTS
                                                   v.
                                  15

                                  16       DAVEY TREE SURGERY COMPANY, et
                                           al.,
                                  17                      Defendants.
                                  18

                                  19            Before the Court is the parties’ joint motion for approval of the Settlement Agreement that

                                  20   the parties reached regarding Plaintiffs Jose Diaz Hermosillo and Oscar Diaz Hermosillo’s Private

                                  21   Attorneys General Act (“PAGA”) claims against Defendants Davey Tree Surgery Company and

                                  22   The Davey Tree Expert Company. ECF No. 49;1 ECF No. 49-1, at 19 (“Settlement Agreement”).

                                  23            The Settlement Agreement calls for Named Plaintiffs Jose Diaz Hermosillo and Oscar Diaz

                                  24

                                  25   1
                                         The parties’ joint motion for settlement approval contains a notice of motion paginated
                                  26   separately from the points and authorities in support of the motion. ECF No. 49, at iii. Civil
                                       Local Rule 7-2(b) provides that the notice of motion and points and authorities must be contained
                                  27   in one document with the same pagination.
                                                                                         1
                                  28   Case No. 18-CV-00393-LHK
                                       ORDER TO FILE SUPPLEMENTAL DECLARATIONS REGARDING INDIVIDUAL SETTLEMENT
                                       PAYMENTS
                                   1   Hermosillo (“Named Plaintiffs”) to each receive $30,000 individual settlement payments, for a

                                   2   total of $60,000. Mot. at 1. In exchange for these individual settlement payments, Named

                                   3   Plaintiffs will release their individual known and unknown claims against Defendants, rather than

                                   4   just Named Plaintiffs’ PAGA claims. See Mot. at 2. The $60,000 in individual settlement

                                   5   payments will be drawn from the $1,200,000 Gross Settlement Amount and will therefore reduce

                                   6   the amount available to be awarded as PAGA penalties to the Aggrieved Employees.

                                   7          Pursuant to California Labor Code § 2699(l)(2), the Court must review the Settlement

                                   8   Agreement to confirm that it is not “unjust, arbitrary and oppressive, or confiscatory.” Cal. Labor

                                   9   Code § 2699(e)(2). Named Plaintiffs have only provided information justifying service awards

                                  10   even though Named Plaintiffs claim that they are not seeking service awards. Named Plaintiffs

                                  11   have not provided information in support of their requested $30,000 individual settlement

                                  12   payments. The Court therefore has no basis to evaluate the requested individual settlement
Northern District of California
 United States District Court




                                  13   payments.

                                  14          Accordingly, by June 11, 2021, the parties must file declarations justifying the Named

                                  15   Plaintiffs’ requested $30,000 individual settlement payments.

                                  16   IT IS SO ORDERED.

                                  17   Dated: June 3, 2021

                                  18                                                   ______________________________________
                                                                                       LUCY H. KOH
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                                                                        2
                                  28   Case No. 18-CV-00393-LHK
                                       ORDER TO FILE SUPPLEMENTAL DECLARATIONS REGARDING INDIVIDUAL SETTLEMENT
                                       PAYMENTS
